[Cite as State v. Billiter, 2012-Ohio-4551.]
                              STATE OF OHIO, MONROE COUNTY

                                    IN THE COURT OF APPEALS

                                          SEVENTH DISTRICT


STATE OF OHIO                                   )    CASE NO. 10 MO 5
                                                )
         PLAINTIFF-APPELLEE                     )
                                                )
VS.                                             )    OPINION
                                                )
DANIEL BILLITER                                 )
                                                )
         DEFENDANT-APPELLANT                    )

CHARACTER OF PROCEEDINGS:                            Criminal Appeal from the County Court
                                                     of Monroe County, Ohio
                                                     Case No. 09 TRC 55

JUDGMENT:                                            Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                              Atty. Thomas A. Hampton
                                                     Assistant Prosecuting Attorney
                                                     P.O. Box 480
                                                     101 Courthouse
                                                     Woodsfield, Ohio 43793

For Defendant-Appellant:                             Atty. Douglas A. King
                                                     Hartford, Dickey & King Co., LPA
                                                     91 West Taggart Street
                                                     P.O. Box 85
                                                     East Palestine, Ohio 44113


JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Joseph J. Vukovich
                                                     Dated: September 24, 2012
[Cite as State v. Billiter, 2012-Ohio-4551.]
WAITE, P.J.


         {¶1}     Appellant Daniel Billiter (“Appellant”) appeals the judgment of the

Monroe County Court convicting and sentencing him for operating a motor vehicle

while under the influence of alcohol (“OMVI”). Appellant assigns as error: (1) the trial

court’s finding that Deputy Chappell had probable cause to arrest him; and (2) the

trial court’s finding that there was no violation of Appellant’s Miranda rights. The

prosecutor has effectively argued that Deputy Chappell did have probable cause to

arrest Appellant. In addition to the observation of Appellant’s glassy eyes, slurred

speech, odor of alcohol, and failure to stop at a stop sign, Deputy Chappell noticed

Appellant earlier in the evening showing signs of intoxication and admitting that he

was intoxicated. Regarding the Miranda issue, the record indicates that Appellant

waived his Miranda rights.             For these reasons, the judgment of the trial court is

affirmed.

                                               Statement of Facts

         {¶2}     On the evening of October 5, 2009, Monroe County Sheriff Deputy

Robert Chappell was dispatched to investigate a disturbance at the Chevron Par-Mar

convenience store in Hannibal, Ohio.                   It was reported to Deputy Chappell that

Appellant was intoxicated and threatened to blow up a building across the Ohio River

in West Virginia. (Tr., pp. 6-7.)

         {¶3}     Deputy Chappell drove from the convenience store to Appellant’s home

in Sardis, Ohio.         While he and the deputy discussed Appellant’s conduct at the

convenience store, he noticed signs that Appellant had been drinking, which included

slurred speech and a very strong odor of alcohol. (Tr., pp. 9-10.) Appellant told
                                                                                   -2-

Deputy Chappell that the convenience store had refused to sell him alcohol because

he was too intoxicated, so he got angry and left to go purchase beer elsewhere.

Deputy Chappell advised Appellant to stay out of the convenience store while the

matter was under investigation. Appellant then told Deputy Chappell that he was not

going to leave his home because he had been drinking. (Tr., p. 9.)

       {¶4}   Approximately three hours later, at 11:43 p.m., Deputy Chappell was

sitting in his cruiser in Sardis two blocks from Appellant’s home when he observed a

pickup truck proceeding through an intersection without stopping at the stop sign.

(Tr., p. 12.) He recognized the driver as Appellant. Deputy Chappell activated his

lights and followed Appellant’s vehicle, but Appellant failed to stop. Deputy Chappell

then turned on his siren, and Appellant pulled over about two blocks from the

intersection where he had disregarded the stop sign. (Tr., p. 15.)

       {¶5}   When Deputy Chappell approached the truck, Appellant had his window

slightly rolled down. (Tr., p. 16.) The deputy told Appellant that he pulled him over

for running a stop sign. Appellant asked him to just give him his ticket so he could

leave. Deputy Chappell requested that he roll his window down further and hand

over his license, registration, and proof of insurance. After fumbling for the papers,

Appellant produced his license and registration.        Even though Appellant had not

rolled the driver’s side window down any further, Deputy Chappell noticed Appellant

had a strong odor of alcohol, glassy eyes, and slurred speech. Deputy Chappell

again requested that Appellant roll his window down, turn off his motor, and step out

of the vehicle, but Appellant refused. (Tr., p. 17. )
                                                                                    -3-

       {¶6}    Deputy Chappell called for backup from his own department and from

the state highway patrol. (Tr., pp. 17-18.) Approximately thirty minutes later, another

deputy arrived. Around that same time, a friend of Appellant’s walked by and tried to

persuade him to turn off his motor and get out of the truck. He refused to get out of

the vehicle, but eventually rolled his window down further. Deputy Chappell then

reached inside the truck to unlock the door, removed Appellant and arrested him for

resisting arrest and OMVI. (Tr., p. 19.) Deputy Chappell read Appellant the Miranda

rights warning and transported him to Woodsfield, Ohio, eighteen miles away. (Tr.,

pp. 19-26.) Appellant made no incriminating statements during the drive to the police

station. (Tr., p. 35.)

       {¶7}    At the Woodsfield Police Department, at 2:20 a.m., Deputy Chappell

again read Appellant his Miranda warnings. Appellant verbally waived his Miranda

rights but refused to sign the waiver form. Appellant was given a breath test using a

BAC Datamaster, with a result of .228. (Tr., p. 32.) Appellant did not ask for an

attorney and admitted to consuming alcohol. (Tr., pp. 34, 37.)

                                  Procedural History

       {¶8}    On October 5, 2009, Appellant was charged with OMVI in Sardis, Ohio.

Appellant filed a variety of pretrial motions including a motion to dismiss, motions to

disqualify the judge and the prosecutor, and a motion to suppress evidence. All of

Appellant’s pretrial motions were denied. Appellant then entered a plea of no contest

on June 18, 2010, to one count of first offense OMVI. Appellant was sentenced to

twenty days in jail, with six days served and fourteen suspended; a fine of $675, with

$300 suspended; a one-year license suspension; and two years of supervised
                                                                                      -4-

probation, with an express term forbidding Appellant to enter any bar or to consume

alcohol.    Appellant filed a timely appeal.      Appellant’s attorney has filed two

assignments of error challenging the trial court’s denial of the motion to suppress.

Appellant has also filed three additional pro se assignments of error.

                                  Standard of Review

       {¶9}    The standard of review with respect to a motion to suppress is limited to

determining whether the trial court’s findings are supported by competent, credible

evidence.     State v. Culberson, 142 Ohio App. 3d 656, 660, 756 N.E.2d 734 (7th

Dist.2001); State v. Lloyd, 126 Ohio App. 3d 95, 100, 709 N.E.2d 913 (7th Dist.1998).

Such a standard of review is appropriate because “ ‘[i]n a hearing on a motion to

suppress evidence, the trial court assumes the role of trier of facts and is in the best

position to resolve questions of fact and evaluate the credibility of witnesses.’ ” State

v. Hopfer, 112 Ohio App. 3d 521, 548, 679 N.E.2d 321 (2d Dist.1996), quoting State

v. Venham, 96 Ohio App. 3d 649, 653, 645 N.E.2d 831 (4th Dist.1994). If there is

competent and credible evidence supporting the trial court’s findings, the reviewing

court must independently determine, as a matter of law and without deference to the

trial court’s legal conclusions, whether the trial court met the applicable legal

standards. Culberson at 660; Lloyd at 100-101.

                           ASSIGNMENT OF ERROR NO.1

       THE TRIAL COURT ERRED IN FINDING PROBABLE CAUSE FOR

       THE ARREST OF DEFENDANT/APPELLANT FOR AN OVI OFFENSE.
                                                                                        -5-

       {¶10} Appellant argues that Deputy Chappell had no probable cause for

arrest. We disagree. Based on the facts surrounding the arrest, it can readily be

determined from this record that Deputy Chappell had probable cause to believe that

Appellant was engaged in criminal activity. An officer must have probable cause that

an individual has committed a crime in order to make an arrest. State v. Timson, 38
Ohio St. 2d 122, 311 N.E.2d 16 (1974). Probable cause exists when there is “[a]

reasonable ground of suspicion, supported by circumstances sufficiently strong in

themselves to warrant a cautious man in the belief that the person accused is guilty

of the offense with which he is charged.” Huber v. O’Neill, 66 Ohio St. 2d 28, 30, 419
N.E.2d 10 (1981). Moreover, in State v. Campbell, 115 Ohio App. 3d 319, 685 N.E.2d
308 (7th Dist.1996), we held that during a justified initial stop and detention, an officer

may place an individual under arrest if the officer develops probable cause to believe

a suspect is driving under the influence of alcohol in violation of R.C. 4511.19. Id. at

328. To determine whether an officer had probable cause to arrest an individual for

violating R.C. 4511.19(A), the court must review, “whether, at the moment of the

arrest, the officer had knowledge from a reasonable trustworthy source of facts and

circumstances sufficient to cause a prudent person to believe that the suspect was

driving under the influence of alcohol.” State v. Medcalf, 111 Ohio App. 3d 142, 147,

685 N.E.2d 308 (4th Dist.1996).

       {¶11} We have agreed with other courts that there is no probable cause to

arrest for OMVI when “the only basis for arresting the defendant was the appearance

of being intoxicated,” such as an odor of alcohol or glassy eyes. (Emphasis sic.)

State v. Blake, 7th Dist. No. 01 CO 44, 2002-Ohio-5221, ¶38. Nevertheless, there
                                                                                       -6-

are a variety of factors in addition to an odor of alcohol or glassy eyes that may be

used to support probable cause to arrest for OMVI, as noted in the following cases:

Cincinnati v. Bryant, 1st Dist. No. C-090546, 2010-Ohio-4474 (evidence of backing

out of one-way street, moderate odor of alcohol on person, slightly slurred speech,

watery and glazed eyes, apparent confusion and clumsiness, and admission of

alcohol consumption provided probable cause to attest); Cincinnati v. Sims, 1st Dist.

Nos. C-010178 and C-010179, 2001 WL 1295341 (Oct. 26, 1991) (evidence of failure

to stop at stop sign, strong odor of alcohol about person, admission of alcohol

consumption, and watery and bloodshot eyes provided probable cause to arrest);

State v. Molk, 11th Dist. No. 2001-L-146, 2002-Ohio-6926 (erratic driving, along with

abusive, belligerent and uncooperative behavior toward the arresting police officer,

are factors that support probable cause to arrest for OMVI).

       {¶12} In State v. Homan, 89 Ohio St. 3d 421, 732 N.E.2d 952 (2000), the

Supreme Court of Ohio held that the totality of facts and circumstances surrounding

an arrest may be used to support probable cause to make an arrest for OMVI. In

Homan, the Supreme Court held that the arrest of the defendant was valid because

of the totality of following factors: erratic driving, the driver’s “red and glassy” eyes,

the smell of alcohol on the driver’s breath, and the driver’s admission that she had

been consuming alcoholic beverages. Id.

       {¶13} Based on the ruling in Homan and the other aforementioned cases,

Deputy Chappell had probable cause to arrest Appellant for violating R.C. 4511.19(A)

as it pertains to this set of facts and circumstances. Just hours before the arrest took

place, Deputy Chappell was called to investigate a scene where Appellant was
                                                                                   -7-

intoxicated and making threats to blow up a building. Deputy Chappell spoke with

convenience store clerks who would not sell Appellant beer because he had already

been drinking in excess. Deputy Chappell then traveled to Appellant’s home, where

Appellant admitted to drinking and appeared to be intoxicated.

      {¶14} Following this encounter, just before midnight, Deputy Chappell

observed Appellant driving erratically by failing to stop at a stop sign. During the

traffic stop, Deputy Chappell noticed a strong smell of alcohol.       Appellant had

difficulty producing his license and registration, and refused to comply with Deputy

Chappell’s simple orders to roll down his window and put his car in park. Appellant’s

continued refusal to cooperate was so pervasive that backup had to be called in.

      {¶15} The facts and circumstances surrounding Deputy Chappell’s encounter

with Appellant on the night of his arrest amply support the conclusion that he had

probable cause to arrest Appellant for OMVI. Thus, the trial court’s ruling that there

was probable cause for arrest was correct and Appellant’s first assignment of error is

overruled.

                         ASSIGNMENT OF ERROR NO. 2

      THE    TRIAL    COURT     COMMITTED        REVERSIBLE      ERROR      BY

      DENYING DEFENDANT/APPELLANT’S MOTION TO SUPPRESS HIS

      STATEMENTS.

      {¶16} A defendant’s waiver of his Miranda rights must be given voluntarily,

knowingly, and intelligently. Colorado v. Connelly, 479 U.S. 157, 168, 107 S. Ct. 515

(1986).   An explicit waiver in writing is not required, if the defendant’s conduct
                                                                                     -8-

indicates waiver. North Carolina v. Butler, 441 U.S. 369, 373, 375-376, 99 S. Ct.
1755, 60 L. Ed. 2d 286 (1979); State v. Black, 48 Ohio St. 2d 262, 269, 358 N.E.2d 551

(1976).   A suspect’s waiver of Fifth Amendment privileges is deemed voluntary

absent evidence that his “ ‘will [was] overborne and his capacity for self-determination

was critically impaired’ because of coercive police conduct.” Colorado v. Spring, 479
U.S. 564, 574, 107 S. Ct. 851, 93 L. Ed. 2d 954 (1986).

      {¶17} The record reveals that Appellant received Miranda warnings twice.

Nothing in the record indicates coercive police conduct while Appellant was being

questioned.   Appellant verbally waived his rights after the second reading of his

Miranda warnings, and thereafter admitted to drinking.          (Tr., p. 32.)    At the

suppression hearing, Appellant focused solely on his description of the intersection

where the stop sign violation occurred, and denied that he had failed to stop at the

stop sign. At no time did he dispute Deputy Chappell’s testimony that he had waived

his rights after receiving his second Miranda warning and subsequently made

admissions to the deputy. The record reflects that there is no reason why Appellant’s

statement that he had been drinking should be suppressed, and his second

assignment of error is overruled.

                        PRO SE ASSIGNMENTS OF ERROR

      {¶18} The following pro se assignments of error are filed pursuant to the

authority of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967).
                                                                                      -9-

                     ANDERS ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT

       OVERRULED DEFENDANT/APPELLANT’S MOTION TO DISMISS

       BASED ON SELECTIVE PROSECUTION OR ALTERNATIVELY

       MOTION TO DISQUALIFY PROSECUTORS AND WHEN THE TRIAL

       COURT      DENIED       DEFENDANT/APPELLANT’S             MOTION       TO

       DISQUALIFY JUDGE.

       {¶19} No error occurred when the trial court refused to dismiss the citation on

the grounds of selective prosecution and refused to disqualify the judge and the

prosecutor. Appellant claims that the judge had “preconceived facts and opinions”

about him, but the court refused to excuse the judge and prosecutor from this case.

(Appellee’s Brf., p. 9.) An appellate court has no authority to disqualify a county court

judge on grounds of bias, as this issue lies solely in the hands of the court of

common pleas. State v. Hunter, 151 Ohio App. 3d 276, 2002-Ohio-7326, 783 N.E.2d
991, ¶18 (9th Dist.); R.C. 2701.031(C). If Appellant sought recusal, his proper means

of so doing was by filing with the court of common pleas.

                     ANDERS ASSIGNMENT OF ERROR NO. 2

       THE     TRIAL     COURT       ERRED       BY     NOT     SUPPRESSING

       DEFENDANT/APPELLANT’S BAC TEST RESULTS AS TIMING OF

       ITS COLLECTION WAS IMPROPER.

       {¶20} Pursuant to R.C. 4511.192(A), the arresting officer in an OMVI case

must read to the defendant the advice contained in R.C 4511.192(B) within two hours
                                                                                  -10-

of the alleged violation. Also, a breath test must be performed within three hours of

the alleged violation. R.C. 4511.19(D)(1)(b).

      {¶21} No error occurred when the trial court refused to suppress the result of

the breath test due to an asserted failure to administer the test in a timely manner.

The traffic stop occurred at 11:43 p.m. Less than two hours later, Deputy Chappell

read Appellant the required warnings set forth in BMV form 2255. (Tr., p. 29.) The

breath test was administered at 2:29 a.m., less than three hours after Deputy

Chappell observed Appellant running the stop sign at the intersection. (Tr., pp. 5,

29.) Therefore, Deputy Chappell complied with R.C. 4511.19(B)(1), and no error

occurred.

                    ANDERS ASSIGNMENT OF ERROR NO. 3

      THE        TRIAL        COURT             ERRED       BY       DENYING

      DEFENDANT/APPELLANT’S REQUEST FOR A JURY VIEW.

      {¶22} The standard of review of whether a jury view is appropriate is abuse of

discretion. R.C. 2945.16; State v. Zuern, 32 Ohio St. 3d 56, 58, 512 N.E.2d 585

(1987).

      {¶23} Appellant was seeking an order to have the jury view the intersection

where the traffic violation occurred.   The trial court did not err when it denied

Appellant’s request for a jury view. The view that Appellant sought would not assist

the jury on the issues of whether Appellant drove while under the influence of alcohol

or with a prohibited level of alcohol in his blood.     The trial court concluded that

photographs and videos of the intersection would suffice, and declined to transport
                                                                                     -11-

the jury thirty miles from the courthouse to view the stop sign and the surrounding

area. This decision was within the trial court’s discretion and did not constitute error.

                                     CONCLUSION

       {¶24} Appellant asserted that the trial court erred in finding that Deputy

Chappell had probable cause to arrest him and finding that there was no violation of

his rights under Miranda. These arguments are without merit. The traffic violation,

along with the officer’s observations of Appellant during the evening of October 5,

2009, constitute probable cause to arrest. The record also indicates that Appellant

effectively waived his rights under Miranda. Appellant’s Anders assignments of error

are also without merit. All of Appellant’s assignments of error are overruled, and his

conviction and sentence are affirmed.


Donofrio, J., concurs.

Vukovich, J., concurs.